


110 HRES 838 EH: Welcoming His Holiness Pope Benedict XVI on

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. RES. 838
		In the House of Representatives, U.
		  S.,
		
			April 9, 2008
		
		RESOLUTION
		Welcoming His Holiness Pope Benedict XVI on
		  his first apostolic visit to the United States.
	
	
		Whereas Joseph Alois Ratzinger ascended to the Papacy and
			 chose the name Benedict XVI on April 19, 2005, becoming the 265th reigning Pope
			 in the history of the Roman Catholic Church;
		Whereas he was born and baptized on April 16, 1927, in
			 Marktl am Inn, Germany;
		Whereas he was required to leave seminary at the age of 16
			 and forced into military service for Nazi Germany;
		Whereas he risked grave danger by defecting from the Nazi
			 anti-aircraft corps in 1945 and subsequently spent time in an Allied prisoner
			 of war camp;
		Whereas he was ordained to the priesthood on June 29,
			 1951;
		Whereas he is a highly regarded theologian and scholar,
			 having served in various university posts from 1959 until 1977;
		Whereas he has written 25 books and given thousands of
			 hours of lectures, making him one of the most prolific theologians in modern
			 times;
		Whereas he participated as a theological advisor to the
			 Second Vatican Council from 1962 until 1965;
		Whereas he was appointed Archbishop of Munich and Freising
			 in Germany on March 24, 1977, and ordained a bishop on May 28, 1977;
		Whereas he was elevated to cardinal on June 27,
			 1977;
		Whereas he was appointed Prefect of the Congregation for
			 the Doctrine of the Faith and President of the Pontifical Biblical Commission
			 on November 25, 1981;
		Whereas he was elected Dean of the College of Cardinals on
			 November 27, 2002;
		Whereas Cardinal Joseph Ratzinger was installed as Bishop
			 of Rome on April 24, 2005;
		Whereas Pope Benedict XVI has made repeated calls for
			 peaceful resolutions to international conflicts;
		Whereas Pope Benedict XVI has made reconciliation and
			 peace an important goal of his Papacy on an ecumenical level reaching out to
			 both Orthodox and Protestant Churches and in an inter-religious manner with
			 Judaism and Islam;
		Whereas Pope Benedict XVI has affirmed the dignity of the
			 human person with respect to refugees, exiles, evacuees, and other migrant
			 persons;
		Whereas Pope Benedict XVI has decried the imminent dangers
			 posed by terrorism and extremism; and
		Whereas Pope Benedict XVI has identified the failed
			 revolutions and violent ideologies of the 20th century as being the result of
			 the Dictatorship of Relativism: Now, therefore, be it
		
	
		That the United States House of
			 Representatives welcomes His Holiness Pope Benedict XVI on his first apostolic
			 visit to the United States.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
